Citation Nr: 0315469	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  98-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected lumbar 
strain and/or residuals of a postoperative left shoulder 
dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from January 1978 to March 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before the undersigned Veterans Law Judge in May 
1999, a transcript of which is of record.

This case was previously before the Board in August 1999, 
when it was remanded for additional development to include a 
medical examination which addressed the etiology of the 
veteran's cervical spine disorder.  As a preliminary matter, 
the Board finds that the RO has substantially complied with 
the remand directives but a new remand is required because 
the requested medical opinion requires clarification.  
Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

Pursuant to the Board's earlier remand, a VA neurological 
opinion was obtained in March 2002.  The neurologist noted 
that his opinion was based upon review of the claims file and 
that he had not actually examined the veteran.  Based on the 
data from the veteran's evaluation by multiple clinicians, as 
well as reviewing the claims file, the examiner concluded 
that the veteran's cervical spine disorder was "at least as 
likely as not caused or aggravated by a service-connected 
lumbar strain or postoperative residuals of left shoulder 
dislocation."  However, the examiner also stated that this 
conclusion was based upon the following documented 
information from the veteran's claims file and medical 
records: there was no evidence of a cervical spine injury or 
treatment for his cervical spine condition during military 
service; there was no indication any cervical spine condition 
co-existed with the veteran's shoulder problems that occurred 
during the AC joint separation in 1979; and lack of any 
temporal profile between the veteran's AC joint injury and 
the symptoms of neck pain.  It was noted that the veteran 
injured his AC joint in 1979, while his neck problems 
occurred in 1996/1997.  More importantly, the examiner stated 
that there was no scientific evidence to support a finding 
that AC joint separation or injury could lead to a cervical 
spine injury.  Regarding the veteran's service-connected 
lumbar strain, the clinician noted that the back problems 
started in 1980, while the neck problems started in 
1996/1997.  Therefore, if the lumbar strain problem 
exacerbated the neck problems then they should have at least 
observed some neck symptoms during or shortly after the back 
strain.  Additionally, the clinician stated that it should be 
noted that the MRI of the veteran's lumbar spine in 1997 was 
normal, while the MRI of the cervical spine showed some bulge 
disc in C4-5.  Consequently, the clinician concluded that 
there was no causal relationship between lumbar strain and 
the MRI problem.

At first glance, the March 2002 VA neurological opinion, 
which was based upon a review of the pertinent medical 
records, appears to support the veteran's claim in that the 
examiner opined that the current cervical spine disorder was 
"at least as likely as not caused or aggravated by a 
service-connected lumbar strain or postoperative residuals of 
left shoulder dislocation."  However, the rational for the 
opinion clearly weighs against such a conclusion.  For 
example, the subsequent facts summarized by the examiner, and 
his comments, clearly show that the cervical spine disorder 
is not causally related to the service-connected 
disabilities.  In pertinent part, the examiner stated that 
there was no scientific evidence to support a finding that AC 
joint separation or injury could lead to a cervical spine 
injury; that if the lumbar strain problem exacerbated the 
neck problems then they should have at least observed some 
neck symptoms during or shortly after the back strain; and 
that there was no causal relationship between lumbar strain 
and the 1997 MRI problem of bulging disc at C4-5.  The entire 
rationale for the opinion goes against the contended causal 
relationship, to include aggravation.  

Nevertheless, given the neurologist's statement that the 
veteran's cervical spine disorder was "at least as likely as 
not caused or aggravated by a service-connected lumbar strain 
or postoperative residuals of left shoulder dislocation", 
which when viewed in isolation supports the claim, this 
opinion must be clarified.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran's 
claims file to T.Bakdash of the 
Louisville, Kentucky VA Medical Center 
for the purpose of clarifying his March 
2002 opinion.  After reviewing the 
record, to include the report of his 
March 2002 examination report, the 
neurologist must opinion whether it is 
less likely than not (less than 50 
percent likelihood-goes against claim), 
as likely as not (50 percent likelihood-
supports claim) or more likely (also 
supports claim) that the veteran's 
cervical spine disorder was caused or 
aggravated (worsening of underlying 
condition versus temporary flare-ups of 
symptoms) by a service-connected lumbar 
strain or postoperative residuals of left 
shoulder dislocation.

2.  Thereafter, the RO should 
readjudicate the veteran's claim, to 
include consideration of any evidence 
obtained since its Supplemental Statement 
of the Case (SSOC) was issued in December 
2002.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided with an appropriate SSOC, which 
contains a summary of the evidence 
received since the last SSOC, and given 
an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




